 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement") is dated as of May 27,
2011, among World Surveillance Group Inc., a Delaware corporation (the
"Company"), and the purchasers identified on the signature pages hereto (each a
"Purchaser" and collectively the "Purchasers"); and
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Purchaser,
and each Purchaser, severally and not jointly, desires to purchase from the
Company the aggregate number of shares of Common Stock (as defined below) set
forth on such Purchaser’s signature page hereto (which aggregate amount for all
Purchasers shall not exceed $1,500,000 of Common Stock) on the Closing Date.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:
 
ARTICLE I. DEFINITIONS
 
1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
 
"Affiliate" means, with respect to any Person, any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person as such terms are used in and construed
under Rule 144. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
Florida are authorized or required by law or other governmental action to close.
 
"Closing" means the closing of the purchase and sale of Shares pursuant to
Section 2.1.
 
"Closing Date" means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers' obligations to pay the Subscription
Amount and (ii) the Company's obligations to deliver the Shares have been
satisfied or waived.
 
"Commission" means the Securities and Exchange Commission.
 
"Common Stock" means the common stock of the Company, $0.00001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.
 
 
 

--------------------------------------------------------------------------------

 
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Liens" means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
"Material Adverse Effect" shall have the meaning ascribed to such term in
Section 3.1(b).
 
"Per Share Purchase Price" equals $0.075 subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.
 
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchaser” means a party that executes a signature page hereto and purchases
Shares pursuant to the terms and conditions of this Securities Purchase
Agreement at the Closing.
 
“Registration Rights Agreement” means the Registration Rights Agreement pursuant
to which the Company has agreed to provide certain registration rights under the
Securities Act and the rules and regulations promulgated thereunder to the
Purchasers in the form attached hereto as Appendix I.
 
"Required Approvals" shall have the meaning ascribed to such term in Section
3.1(e).
 
"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"SEC Reports" shall have the meaning ascribed to such term in Section 3.1(h).
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Shares" means the shares of Common Stock issued to each Purchaser pursuant to
this Agreement.
 
"Subscription Amount" means, as to each Purchaser, the amount set forth below
such Purchaser's signature block on the signature page hereto, which amount
shall be equal to the number of Shares being purchased by such Purchaser
hereunder multiplied by the Per Share Purchase Price, in United States dollars
and in immediately available funds.
 
 
2

--------------------------------------------------------------------------------

 
 
"Subsidiary" shall mean the subsidiaries of the Company, if any, set forth in
the SEC Reports.
 
"Trading Day" means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not quoted on a Trading Market, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
OTC Markets Group Inc. (or any similar organization or agency succeeding its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i) and (ii) hereof, then Trading
Day shall mean a Business Day.
 
"Trading Market" means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: The Pink Sheets,
the OTC Bulletin Board, the New York Stock Exchange, the NASDAQ Global Select
Market, the NASDAQ Global Market or the NASDAQ Capital Market.
 
"Transaction Documents" means this Agreement, the Registration Rights
Agreements, the Purchaser Questionnaire, the Selling Stockholder Questionnaire
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
ARTICLE II. PURCHASE AND SALE
 
2.1           Closing.
 
On the terms and subject to the conditions set forth in this Agreement, on the
Closing Date (the “Closing”), each Purchaser shall purchase from the Company,
severally and not jointly with the other Purchasers, and the Company shall issue
and sell to each Purchaser, a number of Shares equal to such Purchaser's
Subscription Amount divided by the Per Share Purchase Price as set forth on such
Purchaser’s signature page hereto. Upon satisfaction of the conditions set forth
in Section 2.2, the Closing shall occur at the offices of the Company or such
other location as the parties shall mutually agree.
 
2.2           Closing Conditions; Deliveries.
 
(a)           As a condition to each of the Purchaser’s obligations hereunder,
on the Closing Date, the Company shall deliver or cause to be delivered to each
such Purchaser the following:
 
(i)            this Agreement duly executed by the Company;
 
(ii)           a stock certificate evidencing that number of Shares equal to
such Purchaser's Subscription Amount (for that number of Shares as are being
purchased by such Purchaser at such Closing) divided by the Per Share Purchase
Price as set forth on such Purchaser’s signature page hereto, registered in the
name of such Purchaser; and
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)          the Registration Rights Agreement duly executed by the Company.
 
(b)           As a condition to the Company’s obligations hereunder, on the
Closing Date, each Purchaser shall deliver or cause to be delivered to the
Company the following:
 
(i)            this Agreement duly executed by such Purchaser;
 
(ii)           such Purchaser's Subscription Amount (for that number of Shares
as are being purchased by such Purchaser at such Closing) by wire transfer of
immediately available funds to the account of the Company in accordance with the
Company’s written wire transfer instructions as set forth in Schedule 1 hereto;
 
(iii)          a Purchaser Questionnaire in the form attached hereto as Appendix
II (the “Purchaser Questionnaire”);
 
(iv)          a Selling Stockholder Notice and Questionnaire in the form
attached hereto as Appendix III (the “Selling Stockholder Questionnaire”); and
 
(v)           the Registration Rights Agreement duly executed by such Purchaser.
 
(c)           As a condition to a party’s (the Company’s or each Purchaser’s, as
the case may be) obligations hereunder, all representations and warranties of
the other party (the Purchasers or the Company, as the case may be) contained
herein shall be true and correct in all material respects as of the Closing
Date.
 
(d)           As a condition to a party’s (the Company’s or each Purchaser’s, as
the case may be) obligations hereunder, all obligations, covenants and
agreements of the other party (the Purchasers or the Company, as the case may
be) required to be performed, satisfied or complied with at or prior to the
Closing Date shall have been performed, satisfied or complied with as of such
Closing Date.
 
 (e)           As a condition to the respective obligations hereto of each
Purchaser and the Company, any approvals or authorizations of all United States
and other governmental, regulatory or judicial authorities required for the
consummation of the transactions contemplated hereby shall have been obtained or
made and shall be in full force and effect and all waiting periods required by
United States and other applicable law shall have expired, if any, and no
provision of any applicable United States or other law and no judgment,
injunction, order or decree of any governmental entity shall prohibit the
purchase and sale of the Securities as contemplated by this Agreement on the
Closing Date.
 
ARTICLE III. REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports, the Company hereby makes the following representations and
warranties as of the Closing Date to each Purchaser:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           Subsidiaries. All of the subsidiaries of the Company are set forth
in the SEC Reports. Except as set forth in the SEC Reports, the Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any Liens (other than Sanswire-TAO which is a
joint venture owned 50% by Sanswire Corp., a Florida corporation and wholly
owned subsidiary of the Company, and TAO Technologies GmbH that is in the
process of being dissolved per the agreement of the parties), and all the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities
 
(b)           Organization. The Company is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted, except as has not and would not reasonably be expected to have (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company's ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
"Material Adverse Effect") and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority.  The Company is not in violation or default of
any of the provisions of its certificate of incorporation, bylaws or other
organizational documents.
 
(c)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith other than in connection with the Required Approvals. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors' rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (iii) in so far as indemnification and
contribution provisions may be limited by applicable law.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Shares and
the consummation by the Company of the other transactions contemplated thereby
do not and will not (i) conflict with or violate any provision of the Company's
certificate of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) subject to
the Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as has not had nor would reasonably be expected to result
in a Material Adverse Effect.
 
(e)           Filings, Consents And Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) filings required pursuant to Sections 4.2 and 4.4 of this
Agreement, (ii) filings pursuant to the Exchange Act, (iii) the filing of Form D
with the Commission and such filings as are required to be made under applicable
state securities laws, and (iv) the filing of a registration statement with the
Commission pursuant to the Company’s obligations under the Registration Rights
Agreement (collectively, the "Required Approvals").
 
(f)           Issuance of the Shares. The Shares are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
The issuance of the Shares is not subject to any preemptive or similar rights to
subscribe for or purchase securities.
 
(g)           Capitalization. There are approximately 346 million shares of the
Company’s Common Stock issued and outstanding.  All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder or the Board of Directors of the Company is
required for the issuance and sale of the Shares. Except as disclosed in the SEC
Reports, there are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company's capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company's stockholders.
 
(h)           SEC Reports. The Company has filed all reports required to be
filed by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the year preceding the date hereof  (the foregoing materials,
including the exhibits and schedules thereto, being collectively referred to
herein as the "SEC Reports").
 
 
6

--------------------------------------------------------------------------------

 
 
(i)           Internal Accounting Controls. Except as set forth in the SEC
Reports, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as set forth in the SEC
Reports, the Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-14 and 15d-14) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company is made known to the certifying officers by others
within the Company, particularly during the period in which the Company's most
recently filed period report under the Exchange Act, as the case may be, is
being prepared. The Company's certifying officers have evaluated the
effectiveness of the Company's controls and procedures as of a date within 90
days prior to the filing date of the most recently filed periodic report under
the Exchange Act (such date, the "Evaluation Date"). The Company presented in
its most recently filed period report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.
 
(j)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares, will not be or be
an Affiliate of, an "investment company" within the meaning of the Investment
Company Act of 1940, as amended.
 
(k)           Application Of Takeover Protections. The Company and its Board of
Directors have not implemented any poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company's
Certificate of Incorporation.
 
(l)           Disclosure. All disclosure provided to the Purchasers by or on
behalf of the Company regarding the Company, its business and the transactions
contemplated hereby, at the times provided, is true and correct in all material
respects, does not contain any untrue statement of a material fact and does not
omit to state any material fact necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading. None
of the Company’s SEC Reports for the year preceding the date hereof, at the time
each was filed, contained any untrue statements of a material fact or omitted to
state any material fact required to be stated therein or as necessary in order
to make the statements contained in such SEC Report, in light of the
circumstances under which they were made, not misleading.
 
 
7

--------------------------------------------------------------------------------

 
 
(m)          General Solicitation. Neither the Company, nor to the Company’s
knowledge, any Person acting on behalf of the Company, has offered or sold any
of the Shares by any form of general solicitation or general advertising (within
the meaning of Regulation D promulgated pursuant to the Securities Act) or taken
any action which, assuming the accuracy of the Purchasers’ representations and
warranties set forth in Section 3.2 hereof, would subject the offering, issuance
or sale of any of the Shares to the registration requirements of the Securities
Act. The Company has offered the Shares for sale only to the Purchasers and
certain other "accredited investors" within the meaning of Rule 501 under the
Securities Act.
 
(n)           Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any corrupt funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
(o)           Acknowledgment Regarding Purchasers' Purchase of Shares. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm's length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that, to its knowledge, no Purchaser is acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereby.
 
(p)           Placement Agent.  No broker, finder or investment banker is
entitled to any financial advisory, brokerage, finder’s or other fee or
commission in connection with this Agreement or the transactions contemplated
hereby or thereby based upon arrangements made by the Company, other than Basis
Financial, LLC, North Miami Beach, Florida (“Basis”). Basis and the Company have
entered into an Amended and Restated Investment Banking Agreement dated May 2,
2011 (the “Basis Agreement”), whereby, for a term of three months, Basis has
agreed to provide the Company certain financial advisory services and to assist
in this or other securities offerings. Basis is serving as the placement agent
in connection with the offer and sale of certain of the Shares (the “Placement
Agent”). For its services, Basis is entitled to receive a ten (10) percent cash
and a five (5) percent common stock commission from the Company, which shares
shall be restricted pursuant to Rule 144 promulgated pursuant to the Securities
Act of 1933, as amended, and valued at $0.075 per share, on all principal money
raised on behalf of the Company for which closings have occurred pursuant solely
to the performance by Basis of the Services in accordance with the terms of this
Agreement.
 
The Purchasers each acknowledge and agree that the Company does not make and has
not made any representations and warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.1.
 
 
8

--------------------------------------------------------------------------------

 
 
3.2           Representations and Warranties of the Purchasers. Each Purchaser
hereby, for such Purchaser and for no other Purchaser, represents and warrants
as of the Closing Date to the Company as follows:
 
(a)           Organization; Authority. Such Purchaser is an individual or an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full right, corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
such Purchaser of the Transaction Documents and the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof and thereof,
will constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)           Investment Intent. Such Purchaser understands that the Shares are
"restricted securities" and have not been registered under the Securities Act or
any applicable state securities law and may not be offered for sale, sold,
assigned or transferred unless (i) subsequently registered under the Securities
Act, or (ii) such Purchaser shall have delivered to the Company an opinion of
counsel in a form acceptable to the Company to the effect that such Shares to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (iii) such Purchaser provides the
Company with assurances and proper documentation including an opinion of counsel
that such Shares can be sold, assigned or transferred pursuant to Rule 144 or
Rule 144A promulgated under the Securities Act (or a successor rule
thereto).   Such Purchaser is acquiring the Shares as principal for its own
account for investment purposes only and not with a view to or for distributing
or reselling such Shares or any part thereof, has no present intention of
distributing any of such Shares and has no arrangement or understanding with any
other Persons regarding the distribution of such Shares (this representation and
warranty not limiting such Purchaser's right to sell the Shares in compliance
with applicable federal and state securities laws). Such Purchaser is acquiring
the Shares hereunder in the ordinary course of its business. Such Purchaser does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Shares (this representation and warranty not limiting
such Purchaser's right to sell the Shares in compliance with applicable federal
and state securities laws).  Such Purchaser understands that any sale of the
Shares made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the
Shares under circumstances in which the seller (or the Person through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC promulgated thereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Purchaser Status. At the time such Purchaser was offered the
Shares, it was, and at the Closing Date, it is, an "accredited investor" as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
Such Purchaser is not, and is not required to be, registered as a broker-dealer
under Section 15 of the Exchange Act.
 
(d)           Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.
 
(e)           General Solicitation. Such Purchaser is not purchasing the Shares
as a result of any advertisement, article, notice, website posting or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television, internet or radio or presented at
any seminar or any other general solicitation or general advertisement.
 
(f)           Reliance On Exemptions.  Such Purchaser understands that the
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of the United States federal and state securities
laws and that the Company is relying on the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Shares.
 
(g)           Information.  Such purchaser understands that comprehensive
information concerning the Company is contained in the Company’s SEC Reports,
which are available from the Securities and Exchange Commission via the Internet
at http://www.sec.gov/edgar/searchedgar/companysearch.html.  Such Purchaser and
its advisors have been furnished with all additional information relating to the
business, finances and operations of the Company and all materials relating to
the offer and sale of the Shares that have been requested by such
Purchaser.  Such Purchaser and its advisor have been afforded the opportunity to
ask questions of the Company and have received answers to such questions that
such Purchaser and its advisor deem responsive and complete.  Such Purchaser
understands that its investment in the Shares involves a high degree of
risk.  Such Purchaser has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Shares. Such Purchaser understands that, as Placement Agent,
Basis has not undertaken any independent investigation of any information either
contained in the Company’s SEC Reports or provided separately by the Company to
Basis, or provided to such Purchaser by Basis, and that Basis is entitled to
rely on the accuracy and completeness of all such information in the SEC Reports
or provided to it by the Company.  Such Purchaser has, in connection with its
decision to purchase the Shares, relied with respect to the Company and its
affairs solely upon the SEC Reports and the representations and warranties of
the Company contained herein.
 
 
10

--------------------------------------------------------------------------------

 
 
(h)           No Governmental Review.  Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
 
(i)           No Conflicts.  The execution, delivery and performance by such
Purchaser of this Agreement and the Transaction Documents and the consummation
by such Purchaser of the transactions contemplated hereby and thereby will not
(i) conflict with or result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, the lapse of time or both) of, any agreement, indenture or
instrument to which such Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which have not had and would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on the ability of such Purchaser
to perform its obligations hereunder.
 
(j)           Certain Trading Activities. Such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, (i) engaged in any short sales (as defined in
Rule 200 promulgated under the Exchange Act), or (ii) engaged in any market
manipulation, involving the Company’s securities during the period commencing as
of the time that such Purchaser was first contacted by the placement agent or
the Company, as the case may be, regarding the specific investment in the
Company contemplated by this Agreement and ending immediately prior to the
execution of this Agreement by such Purchaser, except as set forth in filings
made with the Commission pursuant to Section 16 of the Exchange Act.
 
The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE IV. OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           The Purchasers hereby agree that the Shares may only be disposed
of in compliance with state and federal securities laws. In connection with any
transfer of Shares other than pursuant to an effective registration statement or
Rule 144, to the Company or to an Affiliate of a Purchaser, the Company shall
require the transferor thereof to provide to the Company an opinion of counsel,
the form and substance of which opinion shall be satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Shares under the Securities Act. As a condition of transfer, any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights and obligations of a Purchaser under this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1(b), of a legend on any of the Shares in the following form:
 
THESE SHARES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED, OFFERED, SOLD OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE ACCEPTABLE TO THE COMPANY.
 
 (c)           Certificates evidencing the Shares shall not be required to
contain any legend (including the legend set forth in Section 4.1(b)), (i) while
a registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Shares pursuant to Rule
144 (assuming the transferor is not an affiliate of the Company), or (iii) if
such Shares are eligible for sale under Rule 144 (provided that a Purchaser
provides the Company with reasonable assurances and proper documentation
including an opinion of counsel that such Shares are eligible for sale,
assignment or transfer under Rule 144), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission). The
Company agrees that following such time as such legend is no longer required
under this Section 4.1(c), it will, following the delivery by a Purchaser to the
Company or the Company's transfer agent of a certificate representing Shares, as
the case may be, issued with a restrictive legend (such date, the "Legend
Removal Date") (endorsed or with stock powers attached, signature guaranteed,
and otherwise in a form necessary to affect the reissuance and/or transfer, if
applicable) and proper documentation, including an opinion of counsel when
required, related thereto, deliver or cause to be delivered to such Purchaser a
certificate representing such Shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.
 
(d)           Each Purchaser, severally and not jointly with the other
Purchasers, agrees that the removal of the restrictive legend from certificates
representing Shares as set forth in this Section 4.1 is predicated upon the
Company's reliance that the Purchaser will sell any Shares pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that such
legends will be removed only with proper documentation, including an opinion of
counsel when required, provided to the Company or its transfer agent.
 
 
12

--------------------------------------------------------------------------------

 
 
4.2           Furnishing of Information. As long as any Purchaser owns Shares,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Shares, if the Company is not required to file reports pursuant
to the Exchange Act, it will prepare and furnish to the Purchasers and make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Shares under Rule 144.
 
4.3           Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Purchasers or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
4.4           Securities Laws Disclosure; Publicity. If required by the rules
promulgated under the Exchange Act or other securities laws or those of a
Trading Market, the Company shall issue a press release or file a Current Report
on Form 8-K relating to the transactions contemplated hereby.  No Purchaser
shall issue any press release or otherwise make any public statement regarding
the Transaction Documents or the transactions contemplated hereby without the
prior written consent of the Company, except if such disclosure is required by
law, in which case such Purchaser shall promptly provide the Company with prior
notice of such public statement or communication. Notwithstanding the foregoing,
the Company shall not publicly disclose the name of any Purchaser, or include
the name of any Purchaser in any filing with the Commission or any regulatory
agency or Trading Market, without the prior written consent of such Purchaser,
except (i) as required by federal securities law and (ii) to the extent such
disclosure is required by law or Trading Market regulations.
 
4.5           Shareholders Rights Plan. No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other Person that any Purchaser
is an "Acquiring Person" under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Shares under the Transaction Documents. The Company shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act.
 
 
13

--------------------------------------------------------------------------------

 
 
4.6           Non-Public Information. The Company covenants and agrees that
neither it nor, to its knowledge, any other Person acting on its behalf will
provide any Purchaser with any information that the Company believes constitutes
material non-public information, unless prior thereto such Purchaser shall have
consented thereto or executed a written agreement regarding the confidentiality
and use of such information.
 
4.7           Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder for working capital purposes and for the
potential acquisition of Global Telesat Corp.
 
4.8           Quoting of Common Stock. The Company hereby agrees to use
commercially reasonable efforts to maintain the quoting of the Common Stock on
the OTCBB.
 
4.9           Commercially Reasonable Efforts.  Subject to the terms and
conditions of this Agreement, each of the parties will use its commercially
reasonable efforts in good faith to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or desirable, or
advisable under applicable laws, so as to permit consummation of the
transactions contemplated hereby as promptly as practicable and otherwise to
enable consummation of the transactions contemplated hereby and shall use
commercially reasonable efforts to cooperate with the other party to that end.
 
4.10         Questionnaires.  Such Purchaser shall have completed or caused to
be completed and delivered to the Company at no later than the Closing Date, the
Purchaser Questionnaire and the Selling Stockholder Questionnaire for use in
preparation of the Registration Statement, and the answers to the Purchaser
Questionnaire and the Selling Stockholder Questionnaire are true and correct in
all material respects as of the date of this Agreement and will be true and
correct as of the Closing Date and the effective date of the Registration
Statement; provided that the Purchasers shall be entitled to update such
information by providing notice thereof to the Company before the effective date
of the Registration Statement.
 
ARTICLE V. MISCELLANEOUS
 
5.1           Fees and Expenses. Unless otherwise provided herein or in the
Transaction Documents, each party shall pay all the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement and the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Shares.
 
5.2           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and
schedules.  Except as specifically set forth herein or in any of the Transaction
Documents, neither the Company nor any Purchaser makes any representations,
warranties, covenants and undertakings with respect to the matters set forth
herein.
 
 
14

--------------------------------------------------------------------------------

 
 
5.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 6:30 p.m. (Orlando, FL
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 6:30 p.m. (Orlando, FL time) on any Trading Day, (c)
the second Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.
 
5.4           Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and each Purchaser or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
5.5           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. Each and every
reference to share prices, shares of Common Stock and any other numbers in this
Agreement that relate to the Common Stock, shall automatically be adjusted for
stock splits, stock combinations and other similar transactions that occur with
respect to the Common Stock after the date of this Agreement.
 
5.6           Successors And Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. The Company may not assign this Agreement, any Transaction
Document or all or any of its rights or obligations hereunder and thereunder
without the prior written consent of each Purchaser, except an assignment in the
case of a business combination where the Company is not the surviving entity, or
a sale of all or substantially all of the assets of the Company, to the entity
which is the survivor of such business combination or the purchaser in such
sale. No Purchaser may assign this Agreement, any Transaction Document or any or
all of its rights or obligations hereunder and thereunder without the prior
written consent of the Company; provided, however, that any Purchaser may assign
any or all of its rights under this Agreement or the Transaction Documents to
any Person to whom such Purchaser assigns or transfers any Shares, provided such
transfer is in compliance with all federal and state securities laws and the
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions hereof and of the Transaction Documents that apply to
the "Purchasers".
 
 
15

--------------------------------------------------------------------------------

 
 
5.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
5.8           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in Brevard County, Florida. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Brevard County, Florida, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by delivering a copy thereof via overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto (including its affiliates, agents, officers, directors and
employees) hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement, any of the Transaction Documents
or the transactions contemplated hereby. If either party shall commence an
action or proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorneys' fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.
 
5.9           Survival. The representations and warranties herein shall survive
the Closing and delivery of the Shares.
 
5.10         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by an email which contains a portable
document format (.pdf) file of an executed signature page, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf file signature page were an original thereof.
 
 
16

--------------------------------------------------------------------------------

 
 
5.11         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the provision that would otherwise be
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable and the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby.
 
5.12         Replacement of Shares. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefore, a new certificate or
instrument, but only upon receipt of evidence satisfactory to the Company of
such loss, theft or destruction and customary and reasonable indemnity, if
requested. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares.
 
5.13         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
5.14         Headings; Gender.  The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of this Agreement.   Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof.  The terms “including,”
“includes,” “include” and words of like import shall be construed as broadly as
if followed by the words “without limitation.”  The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.
 
5.15         Independent Nature Of Purchasers' Obligations And Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in its review and negotiation of the Transaction Documents
 
 
17

--------------------------------------------------------------------------------

 
 
5.16         Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the Transaction Documents and the
consummation of the transactions contemplated.
 
(SIGNATURE PAGES FOLLOW)
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
WORLD SURVEILLANCE GROUP INC.
 
By:
  
Name: 
Glenn D. Estrella 
Title:
President and Chief Executive Officer

 
Address for Notice:
 
(if notice by hand or courier delivery):
World Surveillance Group Inc.
State Road 405, Building M6-306A, Room 1400
Kennedy Space Center, FL 32815
 
(if by mail delivery):
Mail Code: SWC
Kennedy Space Center, FL 32899
 
Attn: General Counsel
Fax: 321-452-8965
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGES FOR PURCHASERS
FOLLOW]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
PURCHASER NAME:
 
By:
  
Name: 
  
Title:
  

 
ADDRESS FOR NOTICE
 
Attn:
Fax:
 
Subscription Amount:
$ _____________________
 
Shares: ____________________
 
 
20

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 1
 
Wire Transfer Instructions of Company
 
World Surveillance Group Inc.
State Road 405, Building M6-306A, Room 1400
Kennedy Space Center, FL 32185
 
Name of Account: Law Offices of Stephen M. Fleming PLLC
Bank: Citibank, 330 Madison Ave., NY, NY 10017
ABA: 021000089
Account #: 9936861271
Swift: citius33
 
 
21

--------------------------------------------------------------------------------

 
 
Appendix I
 
REGISTRATION RIGHTS AGREEMENT
 
 
22

--------------------------------------------------------------------------------

 
 
Appendix II
 
WORLD SURVEILLANCE GROUP INC.
PURCHASER QUESTIONNAIRE
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)
 
To:
World Surveillance Group Inc.

State Road 405, Building M6-306A, Room 1400
Kennedy Space Center, FL 32815
 
This Purchaser Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares (the
“Shares”) of the Company’s Common Stock, par value $0.00001 per share (the
“Common Stock”) pursuant to the Securities Purchase Agreement, made as of May
27, 2011, by and among World Surveillance Group Inc. (the “Company”) and those
persons or entities identified on the signature pages to the Securities Purchase
Agreement (the “Purchasers”). The Shares are being offered and sold by the
Company without registration under the Securities Act of 1933, as amended (the
“Act”), and the securities laws of certain states, in reliance on the exemptions
contained in Section 4(2) of the Act and on Regulation D promulgated thereunder
and in reliance on similar exemptions under applicable state laws. The Company
must determine that a potential investor meets certain suitability requirements
before offering or selling Shares to such investor. The purpose of this
Questionnaire is to assure the Company that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemption from registration is based in part on the information
herein supplied.
 
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Act or the securities laws of any state and
that you otherwise satisfy the suitability standards applicable to purchasers of
the Shares. All potential investors must answer all applicable questions and
complete, date and sign this Questionnaire. Please print or type your responses
and attach additional sheets of paper if necessary to complete your answers to
any item.
 
A.            BACKGROUND INFORMATION
Name:                                                                                
Business Address:                                    
                                                
                                                                                      
Telephone Number:                                    
                                             
 
 
23

--------------------------------------------------------------------------------

 
 
E–Mail Address:                                   
                                                    
 
Residence Address:                                    
                                                
                                                                                        
Telephone Number:                                    
                                           
 
If an individual:
Age:                                      
         Citizenship:                     
Where registered to vote:                 
                                       
 
If a corporation, partnership, limited liability company, trust or other entity:
Type of entity:                                   
                                         
                                         
                                         
                                         
 
State of formation:                                  
    Date of formation:                                
                                         
                                                           
 
Social Security or Taxpayer Identification No.:                           
                                         
                                         
                                              
 
Send all correspondence to (check one):                 Residence
Address                 Business Address
 
Current ownership of securities of the Company:
                                     shares of common stock, par value $0.00001
per share
(the “Common Stock”)
                options to purchase                          shares of Common
Stock
 
B.           STATUS AS ACCREDITED INVESTOR
 
The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Act, as at the time of the sale of the Shares the
undersigned falls within one or more of the following categories (Please initial
one or more, as applicable):1
 
1
As used in this Questionnaire, the term “net worth” means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (5), the value of the principal residence of the investor must be
excluded. In determining income, the investor should add to the investor’s
adjusted gross income any amounts attributable to tax exempt income received,
losses claimed as a limited partner in any limited partnership, deductions
claimed for depiction, contributions to an IRA or KEOGH retirement plan, alimony
payments, and any amount by which income from long-term capital gains has been
reduced in arriving at adjusted gross income.

 
 
24

--------------------------------------------------------------------------------

 
 
         (1) a bank as defined in Section 3(a)(2) of the Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Act whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Corporation Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with the investment decisions made solely by persons that
are accredited investors;
 
         (2) a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;
 
         (3) an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Securities offered, with total assets in excess of $5,000,000;
 
         (4) any director, executive officer, or general partner of the issuer
of the Shares being offered or sold, or any director, executive officer or
general partner of a general partner of the issuer;
 
         (5) a natural person whose individual net worth1, or joint net worth1
with that person’s spouse, at the time of such person’s purchase of the Shares
exceeds $1,000,000;
 
         (6) a natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
         (7) a trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Shares offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D;
and
 
         (8) an entity in which all of the equity owners are accredited
investors (as defined above).
 
 
25

--------------------------------------------------------------------------------

 
 
C.            REPRESENTATIONS
 
The undersigned hereby represents and warrants to the Company as follows:
 
1.
Any purchase of the Shares would be solely for the account of the undersigned
and not  for the account of any other person or with a view to any resale,
fractionalization, division,  or distribution thereof.

 
2.
The information contained herein is complete and accurate and may be relied upon
by the  Company, and the undersigned will notify the Company immediately of any
material  change in any of such information occurring prior to the closing, if
any, with respect to the purchase of Shares by the undersigned or any
co-purchaser.

 
3.
There are no suits, pending litigation, or claims against the undersigned that
could materially affect the net worth of the undersigned as reported in this
Questionnaire.

 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this 27th
day of May, 2011, and declares under oath that it is truthful and correct.
 

 
Print Name
   
By:
       
Signature
   
Title:
       
(required for any purchaser that is a corporation, partnership, trust or other
entity)

 
 
26

--------------------------------------------------------------------------------

 
 
Appendix III
 
SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE
 
  
Name of Selling Stockholder (please print)

 
WORLD SURVEILLANCE GROUP INC
QUESTIONNAIRE FOR SELLING STOCKHOLDERS
IMPORTANT: IMMEDIATE ATTENTION REQUIRED
 
This Questionnaire is being furnished to all persons or entities (the
“Purchasers”) electing to purchase shares of common stock, par value $0.00001
per share (“Common Stock”) of World Surveillance Group Inc. (the “Company”)
pursuant to the Securities Purchase Agreement, made as of May 27, 2011, by and
among the Company and the Purchasers. This Questionnaire relates to certain
information required to be disclosed in the Registration Statement on Form S-1
(or such other form as the Company may be able to use to effect such
registration) being prepared by the Company for filing with the United States
Securities and Exchange Commission (the “SEC”) pursuant to the Registration
Rights Agreement, made as of May 27, 2011, by and among the Company and the
Purchasers (the “Registration Rights Agreement”). The Company must receive a
completed Questionnaire from each Purchaser in order to include such Purchaser’s
shares of Common Stock in the Registration Statement.
 
The furnishing of accurate and complete responses to the questions posed in this
Questionnaire is an extremely important part of the registration process. The
inclusion of inaccurate or incomplete disclosures in the Registration Statement
can result in potential liabilities, both civil and criminal, to the Company and
to the individuals who furnish the information.
 
PLEASE GIVE A RESPONSE TO EVERY QUESTION, indicating “None” or “Not Applicable”
where appropriate. Please complete, sign, and return one copy of this
Questionnaire by facsimile, email or overnight courier as soon as possible.
 
(if by courier delivery)
World Surveillance Group Inc.
State Road 405, Building M6-306A, Room 1400
Kennedy Space Center, FL 32815
 
 
27

--------------------------------------------------------------------------------

 
Attn: Barbara M. Johnson
Fax: (321) 452-3545
bjohnson@wsgi.com
 
Unless stated otherwise, answers should be given as of the date you complete
this Questionnaire. However, it is your responsibility to inform us of any
changes that may occur to your situation. If there is any situation about which
you have any doubt, or if you are uncertain as to the meaning of any terms used
in this Questionnaire, please contact Barbara M. Johnson at: (321) 452-3545.
 
PART I – STOCK OWNERSHIP
 
Item 1. Beneficial Ownership.
a. Deemed Beneficial Ownership. Please state the amount of securities of the
Company you own on the date you complete this Questionnaire. (If none, please so
state in each case.)
 
Amount Beneficially
Owned1
 
Please state the number of shares owned by you or by family members, trusts and
other organizations with which you have a relationship, and any other shares of
which you may be deemed to be the “beneficial owner”1:
 
Total Shares:
 
Of such shares:
 
Shares as to which you have sole voting power:
 
Shares as to which you have shared voting power:
 
Shares as to which you have sole investment power:
 
Shares as to which you have shared investment power:
 
Shares which you will have a right to acquire before July 16, 2011, through the
exercise of options, warrants or otherwise:  _______________
 
 
28

--------------------------------------------------------------------------------

 
 
Do you have any present plans to exercise options or otherwise acquire, dispose
of or to transfer shares of Common Stock of the Company between the date you
complete this Questionnaire and the date which is 60 days after the date in
which the Registration Statement is filed?
 
Answer:
 
If so, please describe.
 
b. Pledged Securities. If any of such securities have been pledged or otherwise
deposited as collateral or are the subject matter of any voting trust or other
similar agreement or of any contract providing for the sale or other disposition
of such securities, please give the details thereof.
 
Answer:
 
c. Disclaimer of Beneficial Ownership. Do you wish to disclaim beneficial
ownership1 of any of the shares reported in response to Item 1(a)?
 
Answer:
 
If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
shares in question.
 
Name and Address of
Actual
Benef’l
Owner
 
Number of Shares
Beneficially 
Owned
 
Relationship of Such
Person to You
 
  
 
  
 

d. Shared Voting or Investment Power over Shares. Will any person be deemed to
have beneficial ownership over any of the Shares purchased by you pursuant to
the Securities Purchase Agreement?
 
Answer:
 
If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
Shares in question.
 
Name and Address of
Beneficial
Owner
 
Relationship of
Such Person
To You
 
Number of
Shares Own
Beneficially 
         

 
 
29

--------------------------------------------------------------------------------

 
 
Item 2. Major Shareholders. Please state below the names of persons or groups
known by you to own beneficially1 more than 5% of the Company’s Common Stock.
Answer:
 
Item 3. Change of Control. Do you know of any contractual arrangements,
including any pledge of securities of the Company, the operation of which may at
a subsequent date result in a change of control of the Company?
Answer:
 
Item 4. Relationship with the Company. Please state the nature of any position,
office or other material relationship you have, or have had within the past
three years, with the Company or its affiliates.
 
Name:
Nature of Relationship:
 
Item 5 Broker-Dealer Status. Is the Purchaser a broker-dealer registered
pursuant to Section 15 of the Exchange Act?
_____Yes.
_____No.
 
Note that the Company will be required to identify any registered broker-dealer
as an underwriter in the prospectus.
 
If so, please answer the remaining questions in this section.
 
a. If the Purchaser is a registered broker-dealer, please indicate whether the
Purchaser purchased its Common Stock for investment or acquired them as
transaction-based compensation for investment banking or similar services.
 
Answer:
 
Note: if the Purchaser is a registered broker-dealer and received its Common
Stock other than as transaction-based compensation, the Company is required to
identify the Purchaser as an underwriter in the Registration Statement and
related Prospectus.
 
b. Is the Purchaser an affiliate of a registered broker-dealer? For purposes of
this Question, an “affiliate” of a specified person or entity means a person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the person or entity
specified.
 
____Yes.
____No.
 
 
30

--------------------------------------------------------------------------------

 
 
If so, please answer the remaining questions in this section.
i. Please describe the affiliation between the Purchaser and any registered
broker-dealers:
 
ii. If the Common Stock were received by the Purchaser other than in the
ordinary course of business, please describe the circumstances:
 
iii. If the Purchaser, at the time of its receipt of Common Stock, has had any
agreements or understandings, directly or indirectly, with any person to
distribute the Common Stock, please describe such agreements or understandings:
 
Note that if the Purchaser is an affiliate of a broker-dealer and did not
receive its Common Stock in the ordinary course of business or at the time of
receipt had any agreements or understandings, directly or indirectly, to
distribute the securities, the Company must identify the Purchaser as an
underwriter in the Prospectus.
 
Item 6 Nature of Beneficial Holding The purpose of this question is to identify
the ultimate natural person(s) or publicly held entity that exercise(s) sole or
shared voting or dispositive power over the Registrable Securities.
 
a. Is the Purchaser a natural person?
___ Yes.
___ No.
 
b. Is the Purchaser required to file, or is it a wholly owned subsidiary of a
company that is required to file, periodic and other reports (for example, form
10-K, 10-Q, 8-K) with the Securities and Exchange Commission pursuant to
Section 13(a) or 15(d) of the Exchange Act?
____ Yes.
____ No.
 
c. Is the Purchaser an investment company, or a subsidiary of an investment
company, registered under the Investment Company Act of 1940, as amended?
___ Yes.
___ No.
If a subsidiary, please identify the publicly held parent entity:
 
d. If you answered “no” to questions (a), (b) and (c) above, please identify the
controlling person(s) of the Purchaser (the “Controlling Entity”). If the
Controlling Entity is not a natural person or a publicly held entity, please
identify each controlling person(s) of such Controlling Entity. This process
should be repeated until you reach natural persons or a publicly held entity
that exercises sole or shared voting or dispositive power over the Registrable
Securities:
 
***PLEASE NOTE THAT THE SECURITIES AND EXCHANGE COMMISSION REQUIRES THAT THESE
NATURAL PERSONS BE NAMED IN THE PROSPECTUS***
 
 
31

--------------------------------------------------------------------------------

 
 
PART II – CERTAIN TRANSACTIONS
 
Item 7. Transactions with the Company. If you, any of your associates2, or any
member of your immediate family3 had or will have any direct or indirect
material interest in any transactions4 or series of transactions to which the
Company or any of its subsidiaries was a party at any time since May 16, 2008,
or in any currently proposed transactions or series of transactions in which the
Company or any of its subsidiaries will be a party, in which the amount involved
exceeds $60,000, please specify (a) the names of the parties to the
transaction(s) and their relationship to you, (b) the nature of the interest in
the transaction, (c) the amount involved in the transaction, and (d) the amount
of the interest in the transaction. If the answer is “none”, please so state.
 
Answer:
 
Item 8. Third Party Payments. Please describe any compensation paid to you by a
third party pursuant to any arrangement between the Company and any such third
party.
 
Answer:
 
PART III – PLAN OF DISTRIBUTION
The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. Each selling stockholder will act
independently in making decisions with respect to the timing, size and manner of
each sale of shares of common stock covered by this prospectus.  The selling
stockholders may use one or more of the following methods when disposing of the
shares or interests therein:
 

 
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
•
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
 
•
through brokers, dealers or underwriters that may act solely as agents;

 
 
•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
•
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
32

--------------------------------------------------------------------------------

 
 
 
•
privately negotiated transactions;

 
 
•
short sales;

 
 
•
through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 
 
•
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
 
•
a combination of any such methods of disposition; and

 
 
•
any other method permitted pursuant to applicable law.

 
The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended,  if available, rather than under this
prospectus.
 
Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.
 
Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such shares of common stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon being notified in writing by a selling stockholder that a donee or pledge
intends to sell more than 500 shares of common stock, we will file a supplement
to this prospectus if then required in accordance with applicable securities
law.
 
 
33

--------------------------------------------------------------------------------

 
 
The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 
In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume. The selling stockholders may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities. The selling stockholders may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).
 
The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than 15% of the initial gross
proceeds from the sale of any security being sold.
 
We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities and Exchange Act during such time
as they may be engaged in a distribution of the shares. The foregoing may affect
the marketability of the common stock.
 
The aggregate proceeds to the selling securityholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling securityholders reserves
the right to accept and, together with their agents from time to time, to
reject, in whole or in part, any proposed purchase of common stock to be made
directly or through agents. We will not receive any of the proceeds from this
offering.
 
We are required to pay all fees and expenses incident to the registration of the
shares. We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.
 
 
34

--------------------------------------------------------------------------------

 
 
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(a) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (b) the date
on which the shares of common stock covered by this prospectus may be sold by
non-affiliates without any volume limitations pursuant to Rule 144 of the
Securities Act.
 
*        *        *
 
The undersigned has reviewed the Plan of Distribution set forth above and does
not have a present intention of effecting a sale in a manner not described
therein.
 
                    Agree                             Disagree 
                        (If left blank, response will be deemed to be “Agree”.)
 
The undersigned hereby represents that the undersigned understands, pursuant to
Interpretation A.65 in the Securities and Exchange Commission, Division of
Corporation Finance, Manual of Publicly Available Telephone Interpretations
dated July 1997, a copy of which is attached hereto as Exhibit 1, that the
undersigned may not make any short sale of the Common Stock prior to the
effectiveness of the Registration Statement, and further covenants to the
Company that the undersigned will not engage in any short sales of such stock to
be registered under the Registration Statement prior to its effectiveness.
 
 
35

--------------------------------------------------------------------------------

 
 
SIGNATURE
 
The undersigned understands that the Company anticipates filing the Registration
Statement within the time frame set forth in the Registration Rights Agreement.
If at any time any of the information set forth in my responses to this
Questionnaire has materially changed due to passage of time, or any development
occurs which requires a change in any of my answers, or has for any other reason
become incorrect, the undersigned agrees to furnish as soon as practicable to
the individual to whom a copy of this Questionnaire is to be sent, as indicated
and at the address shown on the first page hereof, any necessary or appropriate
correcting information. Otherwise, the Company is to understand that the above
information continues to be, to the best of my knowledge, information and
belief, complete and correct.
 
The undersigned understands that the information that the undersigned is
furnishing to the Company herein will be used by the Company in the preparation
of the Registration Statement.
 
 Date: May __, 2011
 
Name of Purchaser:                                   
                                                           
 
Signature:                                      
                                                                          
 
Print Name:                                        
                                                                    
 
Title (if applicable):                                       
                                                      
 
Address:                                      
                                                                             
 

             
Street
                 
City                                       
 State                                         Zip Code
                 
Telephone Number
                 
Facsimile Number

 
 
36

--------------------------------------------------------------------------------

 
 
FOOTNOTES
 
1.
Beneficial Ownership. You are the beneficial owner of a security, as defined in
Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”), if
you, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise have or share: (1) voting power, which includes the
power to vote, or to direct the voting of, such security, and/or (2) investment
power, which includes the power to dispose, or to direct the disposition of,
such security. You are also the beneficial owner of a security if you, directly
or indirectly, create or use a trust, proxy, power of attorney, pooling
arrangement or any other contract, arrangement, or device with the purpose or
effect of divesting yourself of beneficial ownership of a security or preventing
the vesting of such beneficial ownership.

 
You are deemed to be the beneficial owner of a security if you have the right to
acquire beneficial ownership of such security at any time within 60 days
including, but not limited to, any right to acquire such security (a) through
the exercise of any option, warrant or right, (b) through the conversion of a
security, or (c) pursuant to the automatic termination of, or the power to
revoke a trust, discretionary account, or similar arrangement.
 
Ordinarily, shares held in the name of your spouse or minor child should be
considered as beneficially owned by you absent special circumstances to indicate
that you do not have, as a practical matter, voting power or investment power
over such shares. Similarly, absent countervailing facts, securities held in the
name of relatives who share your home are to be reported as being beneficially
owned by you. In addition, securities held for your benefit in the name of
others, such as nominees, trustees and other fiduciaries, securities held by a
partnership of which you are a partner, and securities held by a corporation
controlled by you should be regarded as beneficially owned by you.
 
This definition of beneficial ownership is very broad; therefore, even through
you may not actually have or share voting or investment power with respect to
securities owned by persons in your family or living in your home, you should
include such shares in your beneficial ownership disclosure and may then
disclaim beneficial ownership of such securities.
 
2.
Associate. The term “associate”, as defined in Rule 14a-1 under the Exchange
Act, means (a) any corporation or organization (other than the Company or any of
its majority owned subsidiaries) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities, (b) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as trustee or in a similar
capacity, and (c) your spouse, or any relative of yours or relative of your
spouse living in your home or who is a director or officer of the Company or of
any subsidiary. The term “relative of yours” as used in this Questionnaire
refers to any relative or spouse of yours, or any relative of such spouse, who
has the same home as you or who is a director or officer of any subsidiary of
the Company.

 
 
37

--------------------------------------------------------------------------------

 
 
Please identify your associate referred to in your answer and indicate your
relationship.
 
3.
Immediate Family. The members of your “immediate family” are deemed to include
the following: your spouse; your parents; your children; your siblings; your
mother-in-law or father-in-law; your sons and daughters-in-law; and your
brothers and sisters-in-law.

 
4.
Transactions. The term “transaction” is to be understood in its broadest sense,
and includes the direct or indirect receipt of anything of value. Please note
that indirect as well as direct material interests in transactions are to be
disclosed. Transactions in which you would have a direct interest would include
your purchasing or leasing anything (stock in a business acquired by the
Company, office space, plants, Company apartments, computers, raw materials,
finished goods, etc.) from or selling or leasing anything to, or borrowing or
lending cash or other property from or to, the Company, or any subsidiary.

 
 
38

--------------------------------------------------------------------------------

 
 
Exhibit 1
Interpretation A.65 from the Securities and Exchange Commission, Division of
Corporation Finance, Manual of Publicly Available Telephone Interpretations
dated July 1997:
“An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”
 
 
39

--------------------------------------------------------------------------------

 
 
Exhibit I
CERTIFICATE OF SUBSEQUENT SALE
 
American Stock Transfer 
 
RE:
Sale of Shares of Common Stock of World Surveillance

Group Inc. (the “Company”) pursuant to the Company’s Prospectus dated
                    ,          (the “Prospectus”)
 
Dear Sir/Madam:
 
The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all securities laws applicable to
the undersigned, including, without limitation, the Prospectus delivery
requirements of the Securities Act of 1933, as amended.
 
Selling Stockholder (the beneficial owner):  
   

 
Record Holder (e.g., if held in name of nominee):  
   

 
Restricted Stock Certificate No.(s):  
   

 
Number of Shares Sold:  
  
 

 
Date of Sale:  
  
 

 
In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate. Notwithstanding
the foregoing, in the event that the undersigned executes and delivers to you
and to the Company the certification set forth on Annex I, upon instructions
from the Company, you should return to the undersigned a newly issued
certificate for such excess shares of Common Stock in the name of the Record
Holder without any restrictive legend. In addition, no subsequent certification
will be required to be delivered to you by the undersigned provided that the
representations and warranties set forth on Annex I have been delivered to you
and continue to be accurate.
 
 
40

--------------------------------------------------------------------------------

 
 
Dated: _____________
 
Very truly yours,
 
By:  
  

 
Print Name:  
  

 
Title:  
  

 
cc:
World Surveillance Group Inc.

State Road 405, Building M6-306A, Room 1400
Kennedy Space Center, FL 32815
Attn: General Counsel
 
 
41

--------------------------------------------------------------------------------

 
 
Annex I
 
In connection with any excess shares to be returned to the Selling Stockholder
upon a sale of shares of Common Stock of World Surveillance Group Inc. (the
“Company”) included in the table of Selling Stockholders in the Prospectus, the
undersigned hereby certifies to the Company and American Stock Transfer, that:
 
1. In connection with the sale by the undersigned stockholder of any of the
shares of Common Stock, the undersigned stockholder will deliver a copy of the
Prospectus included in the Registration Statement to the purchaser directly or
through the undersigned stockholder’s broker-dealer in compliance with the
requirements of the Securities Act of 1933 and the Securities Exchange Act of
1934.
 
2. Any such sale will be made only in the manner described under “Plan of
Distribution” in the Prospectus.
 
3. The undersigned stockholder will only sell the shares of Common Stock while
the Registration Statement is effective, unless another exemption from
registration is available.
 
4. The Company and its attorneys may rely on this letter to the same extent as
if it were addressed to them.
 
5. The undersigned stockholder agrees to notify you immediately of any
development or occurrence which to his, her or its knowledge would render any of
the foregoing representations and agreements inaccurate.
 
All terms not defined herein are as defined in the Securities Purchase Agreement
made as of May 27, 2011 among the Company and the Purchasers.
 
Dated: ____________ 
 
Very truly yours,
 
By:  
 

 
Print Name:  
 

 
Title:  
 

 
 
42

--------------------------------------------------------------------------------

 
 